Citation Nr: 1236592	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  

The appellate issue regarding service connection for PTSD is herein expanded to include any and all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim).  Evidence currently of record denotes the diagnosis of separate conditions including depression and adjustment disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  Medical evidence of record reflects diagnoses of PTSD, adjustment disorder, and depression.  Unfortunately, the information in the current record is inadequate to make an informed decision and discloses a need for further development prior to final appellate review of this claim.  

In this regard, the Board notes that the Veteran's DD Form 214 and personnel records, which are already associated with the claims file, indicate that he served in Vietnam as an aircraft fuel handling specialist with the 192nd Assault Helicopter Co., 10th Combat Aviation Battalion and as a door gunner and light truck driver with the 192nd Assault Helicopter Company.  Although it is unquestioned that the Veteran served in Vietnam during the Vietnam era, he did not receive any commendations or citations typically awarded primarily or exclusively for circumstances relating to combat.  

In support of his claim, the Veteran has submitted statements regarding the stressful events that occurred during his military service, which he believes are the basis of his PTSD diagnosis.  Specifically, he described his post receiving mortar rounds while he was being called to report to his helicopter.  He was carrying all of his gear and had to dive into a bunker for cover.  See VA Form 21-0781 received in June 2009.  He also indicated experiencing various tragedies including casualties, wounded soldiers, dead bodies, gunfire, and mortar attacks of his helicopter unit.  The Veteran asserts that his combat duty alone was his main stressor.  See lay statement received in June 2011.  He also indicated that his helicopter had taken some rounds and had been shot down a couple of times.  See April 2012 hearing transcript (Tr.) page 20.  The Veteran did not provide specific dates for any of these events.

However, the Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  

The issuance of the amended 38 C.F.R. § 3.304(f)(3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  

In this case, the claims file contains conflicting medical evidence with regard to whether the Veteran meets the criteria for a diagnosis of PTSD.  The Board notes that VA outpatient treatment records dated in 2009 and 2010 provide diagnoses of PTSD, which appear to have been provided by a social worker and/or were carried forward from prior treatment notes, without any real confirmation that the diagnostic criteria were met. 

The Board further notes that a VA examiner in April 2011 concluded that while the Veteran met the stressor criterion based on his combat experiences in Vietnam, he did not currently meet the criteria for PTSD.  She referred to the previous diagnoses of PTSD, but stated these were based on only a few symptoms and would not qualify for a full diagnosis based on the DSM-IV criteria.  She also noted that the Veteran had multiple negative PTSD screens.  

At his August 2012 Board hearing, the Veteran testified that he was receiving ongoing treatment for PTSD at a local Vet Center and was also participating in weekly group therapy with a psychiatrist through the PTSD treatment unit at the Jesse Brown VA Medical Center.  Complete records from these facilities have not been obtained and associated with the claims folder.  Therefore, the AMC/RO should obtain these records because they may contain medical findings and other conclusions that might be determinative in the disposition of the claims on appeal.  The Board cannot adjudicate the claim based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.)  

Also while, the Board acknowledges the detailed report provided by the 2011 VA examiner, because the medical opinion was rendered without the benefit of a review of these additional treatment records, she was not informed of all the relevant facts when she rendered the above opinion so the examination may be inadequate.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008); Barr, 21 Vet. App. 303, 311 (2007).  For these reasons, the Board has no discretion and must remand this matter for an additional medical opinion to include a review of any additional VA treatment records.  

To that end, the examiner who presented the April 2011 opinion should be asked to review the record once more and then provide an addendum to the prior opinion.  If she is unavailable, the claims file should be referred to another appropriate examiner for review and comment.  The Veteran may also submit any additional evidence or opinion from his various VA psychiatric providers addressing whether and how he meets the PTSD diagnostic criteria under the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  

Also, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  The Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in April 2011.  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, the AMC/RO should obtain records of any psychiatric treatment or evaluation that the Veteran has undergone since September 2006.  The Board is particularly interested in records of psychiatric treatment or evaluation that the Veteran underwent at the Jesse Brown VA Medical Center.  Also obtain all outstanding medical records related to the Veteran's PTSD treatment from the Chicago, Illinois Vet Center.

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  The AMC/RO should provide the Veteran the opportunity to submit a statement(s) from his treating psychiatric provider(s) at the Jesse Brown VA Medical Center for the purpose of clarifying the bases for the diagnosis of PTSD.  If a diagnosis of PTSD is deemed appropriate, the VA treating provider(s) must explain how the diagnostic criteria of DSM-IV are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the in-service stressors. The sufficiency of the stressor(s) to establish the diagnosis of PTSD must be stated.

3.  Then, obtain an addendum to the March 2011 VA opinion.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  The examination report should include a discussion of the Veteran's documented medical history and assertions.  

Specifically, the examiner should offer an opinion as to whether, in view of any additionally received treatment records and/or medical opinion, her prior medical opinion should be amended or reversed.  

If the April 2011 reviewing examiner is not available, the Veteran's claims file and accompanying medical records should be referred to a qualified physician for similar review and comment.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, to include VA examination where indicated, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the May 2011 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


